Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered August 3, 2004 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition to review the determination of respondent denying petitioner’s request for release to parole.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Ansari v Travis, 9 AD3d 901 [2004], lv denied 3 NY3d 610 [2004]). Present—Kehoe, J.P., Martoche, Pine, Lawton and Hayes, JJ.